J-S75033-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ALEXIS CARABALLO,                          :
                                               :
                       Appellant               :      No. 2744 EDA 2017

            Appeal from the Judgment of Sentence August 11, 2017
             in the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0003202-2017

BEFORE: PANELLA, J., NICHOLS, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                           FILED JANUARY 23, 2019

        Alexis Caraballo (“Caraballo”) appeals from the judgment of sentence

entered following his conviction of simple assault.1 We affirm.

        In its Opinion, the trial court summarized the relevant history underlying

the instant appeal as follows:

              At trial, [Philadelphia Police Officer George] Soto [(“Officer
        Soto”)] testified that on March 24, 2017, at approximately 8:57
        a[.]m[.], he responded to a radio call with his partner, [Police
        Officer Kevin] Norton, at 3323 North Front Street, Philadelphia.
        Officer Soto knocked on the front door of the home and
        [Caraballo] answered.       Officer Soto testified that he asked
        [Caraballo] what was going on, and that [Caraballo’s] response
        was that he had an argument with his girlfriend. Officer Soto
        stated that he saw the complainant girlfriend walk down the stairs
        inside the home and immediately noticed injuries to the female.
        These injuries included redness and marks to both the face and
        neck area. Additionally, the complainant was not smiling[,] and
        appeared visibly upset.

____________________________________________


1   See 18 Pa.C.S.A. § 2701.
J-S75033-18


             Officer Soto testified that he asked the complainant[,] “why
      do you have those injuries?”, to which the complainant responded,
      “he kicked my ass. I am in an abusive relationship.” Next, Officer
      Soto testified that [Caraballo] stated, “I did not cause those
      injuries to her face. The only injuries that I caused were the ones
      on her neck.” [Caraballo] made this statement after Officer Soto
      spoke with the complainant.

Trial Court Opinion, 8/18/18, at 2 (unnumbered) (citations omitted).

      Following a bench trial, the trial court convicted Caraballo of the above-

described charge. The trial court subsequently sentenced Caraballo to two

years of reporting probation. Thereafter, Caraballo filed the instant timely

appeal, followed by a court-ordered Pa.R.A.P. 1925(b) Concise Statement of

matters complained of on appeal.

      Caraballo presents the following claim for our review:

      Was not the evidence insufficient to sustain a verdict of guilty on
      the charge of simple assault[,] when there was no evidence that
      [Caraballo] caused or attempted to cause bodily injury to the
      complainant?

Brief for Appellant at 4 (unnumbered).

      Caraballo claims that the evidence is not sufficient to sustain his

conviction of simple assault. Id. at 8 (unnumbered). Caraballo argues that

in this case, “the only evidence of any injury was the officer’s testimony of

[sic] ‘marks.’” Id. at 9 (unnumbered). Caraballo asserts that there is nothing

of record regarding how the complainant received the marks. Id. Further,

Caraballo points out the lack of evidence regarding his size, as compared to

the complainant’s size, “so that the Commonwealth could have shown at least

circumstantially that any act of aggression between [Caraballo] and

                                     -2-
J-S75033-18


complainant would have been ruinous to the complainant.” Id. Caraballo also

points out the lack of any evidence regarding how many times the complainant

was struck, or the force used by Caraballo. Id. Further, Caraballo argues

that there is no evidence that the complainant needed medical treatment

following the incident, or that she missed work as a result of blows to the face.

Id. Finally, Caraballo directs our attention to the lack of evidence regarding

how long the marks remained on the complainant’s face, or evidence that

would suggest that the complainant had sustained “bodily injury.” Id. at 10.

      In its Opinion, the trial court addressed this claim and concluded that it

lacks merit. See Trial Court Opinion, 8/13/18, at 2-3 (unnumbered). We

agree with the sound reasoning of the trial court, as set forth in its Opinion,

and affirm on this basis with regard to Caraballo’s claim.          See id.    We

additionally observe that at trial, the Commonwealth introduced a photograph

depicting the complainant’s injuries.    N.T., 8/11/17, at 14-15, 27.     Further,

Officer Soto testified that he observed redness on both sides of the

complainant’s neck.     Id. at 19.    Thus, we discern no error or abuse of

discretion by the trial court in rejecting Caraballo’s challenge to the sufficiency

of the evidence.

      Judgment of sentence affirmed.




                                        -3-
J-S75033-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/23/19




                          -4-
I           .,
    '                                                                                            Circulated 12/21/2018 01:04 PM




                                  HE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY, PA
                                                 CRIMINAL DIVISION
        2018 AUG 13 PH 12: 50
                              I   (.URD,l
                 COMMONWF...AL TII OF PENNSYLVANIA                     PHlLA NO. CP-5l-CR-0003202-2017
                        ,         �



                                      V.


                                                                                   III//llll/1 IIIll/I III Ill
                                                                                         8148961911
                           ALEXIS CARABALLO


                                                               OPINION

                 Coleman, R.                                                                         DATE:       8 J /3) / 8'
                 I.    PROCEDURAL HISTORY

                       Appellant was arrested on March 24, 2017, and charged with Simple Assault, Strangulation,

                 and Recklessly Endangering Another Person.

                       On August 11, 2017, Alexis Caraballo (''Appellant") appeared before this Court and was

                 found guilty of simple assault. Appellant was sentenced lo two years reporting probation.

                       Appellant filed the instant appeal on April 18, 20 I 8. On September 15, 2017, this Court

                 ordered Appellant to file a concise Statement of Errors Complained of on Appeal pursuant to

                 Rule 1925(b)( l) of the Pennsylvania Rules of Appellate Procedure.

                 II.    ISSUE PRESENTED BY DEFENDANT

                       In his Statement of Errors, filed pursuant to Pennsylvania Rule of Appellate Procedure

                 l 925(b), Appellant alleges, through his counsel Demetra Mehta, verbatim the following on

                 appeal:

                       l. The evidence was not sufficient to sustain a verdict of guilty on the charge of simple

                           assault. A simple assault conviction requires evidence that a defendant caused or
/




             attempted to cause complainant bodily injury. No evidence of bodily injury was adduced

             at trial, neither was it shown the defendant attempted to cause bodily injury. Therefore

             the evidence was not sufficient to sustain a verdict of guilty on the charge of simple

             assault.

    111. FACTS

          Appellant was arrested and charged with simple assault stemming from an altercation with

    his girlfriend, the complainant. At trial, police officer Soto testified that on March 24, 2017 at

    approximately 8:57 am, he responded to a radio call with his partner, officer Norton, at 3323

    North Front Street, Philadelphia. Officer Soto knocked on the front door of the home and the

    defendant answered. Notes of Testimony from Waiver Trial, August 11, 2017, at 9-10. Officer

    Soto testified that he asked the defendant what was going on, and that the defendant's response

    was that he had an argument with his girlfriend. Id. at 11. Officer Soto stated he saw the

    complainant girlfriend walk down the stairs inside the home and immediately noticed injuries to

    the female. These injuries included redness and marks to both the face and neck area. Id. at 11-

    13. Additionally, the complainant was not smiling and appeared visibly upset. Id. at 12.

          Officer Soto testified that he asked the complainant "why do you have those injuries?", lo

    which the complainant responded "he kicked my ass. I am in an abusive relationship." Id. at 17-

    18. Next, Officer Soto testified that the defendant stated "I did not cause those inj urics to her

    face. The only injuries that I caused were the ones on her neck". id. at 16. The defendant made

    this statement after Officer Soto spoke with the complainant. Id. at 16-17.

    IV.     DISCUSSION

          This court properly found defendant guilty of simple assault. First, the standard of review for

    sufficiency of the evidence claims requires the court to evaluate the record "in the light most
••

     favorable to the verdict winner giving the prosecution the benefit of all reasonable inferences to

     be drawn from the evidence." Commonwealth v. Widmer, 744 A.2d 745, 751 (2000). "Evidence

     will be deemed sufficient to support the verdict when it establishes each material element of the

     crime charged and the commission thereof by the accused, beyond a reasonable doubt."

     Commonwealth v. Brewer, 876 A.2d I 029, 1032 (Pa. Super. 2005). Nevertheless, "the

     Commonwealth need not establish guilt to a mathematical certainty." Id.

          The Pennsylvania Crimes Code states that a person is guilty of simple assault if he attempts

     to cause or intentionally, knowingly or recklessly causes bodily injury to another. 18 Pa.C.S.A. §

     270 l. To obtain a conviction for simple assault, the Commonwealth must demonstrate beyond a

     reasonable doubt that defendant knowingly injured the victim. Commonwealth v. Torres, 766

     A.2d 342, 344 (Pa. 200 l ). ln the instant case, the defendant himself admitted to causing the

     injuries to the complainant's neck. Notes of Testimony from Waiver Trial, August 11, 2017 at

     16. Therefore, it is clear by the defendant's statement that he intentionally and knowingly caused

     bodily injury to the complainant. This satisfies the Commonwealth's burden. Consequently, the

     defendant was properly found guilty of simple assault.

     V.    CONCLUSION

          For the above stated reasons the judgment of this Court should be upheld and Appellant's

     claims should be denied.